Case 2:19-cv-09364-MWF-JEM Document 48 Filed 06/23/20 Page 1 of 1 Page ID #:213



   1

   2                                                                    JS-6
   3

   4                       UNITED STATES DISTRICT COURT

   5                     CENTRAL DISTRICT OF CALIFORNIA

   6

   7    ELITA T. FIELDER ADJEI,               Case No. 2:19-cv-09364-MWF-JEM

   8                   Plaintiff,             ORDER ON STIPULATION
                                              DISMISSAL WITH PREJUDICE
   9          v.
  10
        LOANCARE, LLC, SANTANDER
  11    CONSUMER USA, MID
        AMERICA MORTGAGE INC. FKS
  12    SCHMIDT MORTGAGE
        COMPANY, AND EQUIFAX
  13    INFORMATION SERVICES, LLC,
  14                   Defendant.
  15

  16
             Plaintiff, Elita T. Fielder Adjei (“Plaintiff”), by and through her attorneys,
  17
       Sulaiman Law Group, Ltd. having filed with this Court her Agreed Stipulation of
  18
       Dismissal with Prejudice, and the Court having reviewed same, now finds that this
  19
       matter should be dismissed.
  20
             IT IS THEREFORE ORDERED by this Court that Plaintiff’s claims against
  21
       Santander Consumer USA only are hereby dismissed, with prejudice.
  22

  23   Dated: June 23, 2020
                                             MICHAEL W. FITZGERALD
  24
                                             United States District Court
  25

  26

  27

  28
                                                 1
